INTERVIEW SUMMARY
The anticipation rejection of claim 43 over Avner was discussed briefly; applicants did not want to focus on how to overcome Avner, but the examiner encouraged to make this a priority. Please note Fig. 13 on pg 23 of 62/278293, the priority document of Avner filed 1-13-16 discloses gRNA target sites for Fel d1; '293 discusses CRISPR options throughout. Therefore, any arguments that Avner cannot be used as prior art will not be persuasive.

    PNG
    media_image1.png
    847
    1350
    media_image1.png
    Greyscale

The obviousness rejection of claim 34 over Avner in view of Cong was discussed, and non-analogous art arguments were discussed, but the examiner pointed out reasons why they were not persuasive. Applicants pointed out the Examiner's characterization of Avner was off because Avner was limited to using a homologous recombination vector; however, Avner discusses using CRISPR technology throughout 
Enablement rejection i) on pg 9-13 of the office action sent 3-15-21 was discussed. Because the claims encompass any of a number of genetic modifications in vitro or in vivo having any effect on the protein expressed, the rejection was necessary to address that breadth. The examiner explained that limiting claim 34 and 43 to and isolated cell would allow any of a number of genetic modifications to be made, although that would depend on how the genetic modification is described in the claim and/or how the expression of the protein is described in the claim. For example, if applicants are attempting to claim removal of at least part of chain 1 of the Fel d1 gene, at least part of chain 2 of the Fel d1 gene, and the promoter of the Fel d1 gene, then applicants should specifically point to a representative number gRNA pairs capable of doing so. If applicants wish the claim to simply encompass removal of any allergenic or non-allergenic regions, further consideration will be required regarding how the expression of the protein is claimed. 

Enablement rejection iv) (nickase) was discussed briefly. Applicants' arguments will be considered in the next office action. 
Enablement rejection v) (sequence data from numerous cats) was discussed briefly. Applicants' arguments will be considered in the next office action. Although it is noted that the reference genomic sequence for Felis catus is based on a single cat. Consensus data was unknown at the time of filing and is not part of the original disclosure. 

/MICHAEL C WILSON/           Primary Examiner, Art Unit 1632